17 F.3d 647w
62 USLW 2577
FISHER BROS. SALES, INC., Appellant in 93-1182,v.UNITED STATES of America.Julia Saavedra BALMACEDA;  Aandres Munoz Torres;  AbalosLabbe Juan Pablo;  Abatte Osorio Hons.;  Abdon M. Alvarez;Abraham Sabaj Nallar;  Abrigo Olivos Rodemil;  Acevedo DuranOsvaldo Hernan;  Acosta Ramirez Carlos;  Victoriano AcunaContreras;  Marco Heribeto Acuna Montero;  Javier AcunaGonzalez;  Mardones Adolfo Riveros;  Adriana RodriguezLarragana;  Agr Henriquez y Varela;  Agr Kiwi Masters Ltda;Agric Morande Lavin Ltda;  Agric Caiquenes Ltda;  AgricCarvallo Ltda;  Agric Cerrillo Ltda;  Agric Chorombo Ltda;Agric Cotiella Ltda;  Agric Del Alto Ltda;  Agric Del ValleLtda;  Agric El Espino N12, et al., Appellants in 93-1205,v.UNITED STATES of America.CARBEN, INC., Appellant in 93-1206,v.UNITED STATES of America.COMPANIA SUD AMERICANA DE VAPORES S.A., Appellant in 93-1207,v.UNITED STATES of America.NEW MARKET INVESTMENT CORPORATION, Appellant in 93-1208,v.UNITED STATES of America.GUZMAN Y DEL REAL, LIMITRADA, individually and as class representative,v.UNITED STATES of America,Guzman Y Del Real, Limitrada, Appellant in 93-1209.
Nos. 93-1182, 93-1205 to 93-1209.
United States Court of Appeals,Third Circuit.
Argued Sept. 23, 1993.Decided Feb. 25, 1994.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION